After the trial and verdict in favor of the plaintiff (507) and before judgment entered, the defendants or one of them, died. His Honor refused plaintiff's motion for judgment *Page 379 
on the ground that the personal representative of the deceased was a necessary party. In this there was error. A judgment is the legal conclusion upon facts found or admitted by the parties in the course of the action, to which the party (plaintiff in this instance) is entitled as a matter of course as soon as the facts are so established. This is the rule of the common law, and we have found no statute enacting otherwise. 2 Tidd Pr., 932; 2 Daniel Ch. Pr., 1017; Davies v. Davies, 9 Vesey, 461; Campbellv. Mesier, 4 Johns, 341.
If after verdict the Court should take time to consider as for argument, or on a motion in arrest, or for a new trial, etc., and meanwhile the party died, judgment will be entered in vacation, or at a subsequent term, nuncpro tunc. If this were not allowed, then a party would be prejudiced and possibly damaged by the act of the Court. If by consent of parties, judgment is not entered but is delayed for a reasonable cause, the same rule would be applied if invoked within a reasonable time. It can work no harm to the interested parties as it would not affect any payments, or other cause or discharge arising after the time when the verdict was rendered. This must be the rule between the parties and their representatives. The question as to the effect of judgments entered in this way upon purchasers or third parties is not presented in the record or considered by this Court.
Reversed.
(508)